ALLEN, J.
Under section 2 of Art. XII of the Constitution of Ohio, as amended, September 8, 1912, the personal property belonging to an institution of public charity is exempt from taxation, only when used exclusively for charitable purposes, and if such personal property is invested for financial purposes during the period before the charity was being dispensed by the institution, it is not exempt from taxation during such period. (Rose Institute v. Myers, Treas., 92 OS. 252, and State ex Boss v. Hess, Aud., 113 OS. 52. Approved and followed.)
Judgment reversed.
Marshall, CJ., Robinson, Jones and Matthias, JJ., concur. Kinkade, J., dissents.